DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Thornton on 02/09/2022.

The application has been amended as follows: 

Claim 17:
Claim 17, lines 5-7: “inserting the compressed guide sleeve through the extension tube, the non-threaded head penetration nozzle, and the non-threaded head penetration nozzle; and” has been amended to recite “inserting the compressed guide sleeve through the extension tube and the non-threaded head penetration nozzle; and”


Claim 23:
Claim 23, lines 1-2: “machining an end of the non-threaded head penetration nozzle” has been amended to recite “machining the end of the non-threaded head penetration nozzle”

The specification at [0102]:
[0102] FIG. 48 illustrates retention fillet welds [[674]]676 between the threaded adapter 320 of the extension tube 310 and the threaded adapter 660 of the non-threaded CRDM housing 650. With continued reference to FIGS. 36-47, and with reference also to FIGS. 14 and 48, the next step in the process 600 is installing 614 retention fillet welds [[674]]676. The process 600 may comprise installing a guide funnel 312 as described above with reference to 8-14, for example. The process 600 may further comprise gauging the alignment of the extension tube using the same process described above with reference to FIGS. 21-23, for example. The process 600 may further comprise installing a compressible guide sleeve 332 using the same process described above with reference to FIGS. 25-29, for example.

Allowable Subject Matter
Claims 9-28 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner interprets the limitation “wherein the threaded adapter and the extension tube replace .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646